LawrenCE, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached to and made a part of my decision herein, present the question of the proper dutiable value of certain watch movements and cases imported from Switzerland.
The respective parties have submitted the appeals for decision upon a stipulation to the effect that the market value or the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition ready for shipment to the United States, was the entered value in each case. It was further stipulated and agreed that there was no higher foreign value for such or similar merchandise at the time of exportation from Switzerland of the involved merchandise.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the value of said merchandise, and that such value is represented by the entered value of the merchandise herein.
Judgment will be entered accordingly.